COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Fitzpatrick, Judges Coleman and Lemons
Argued at Salem, Virginia


BORIS PREZECHOWSKI, S/K/A
 BORIS PRZECHOWSKI
                                        MEMORANDUM OPINION * BY
v.       Record No. 0945-98-3    CHIEF JUDGE JOHANNA L. FITZPATRICK
                                             JUNE 1, 1999
COMMONWEALTH OF VIRGINIA


               FROM THE CIRCUIT COURT OF ROCKBRIDGE COUNTY
                       George E. Honts, III, Judge

              James V. Doss, III, for appellant.

              (Mark L. Earley, Attorney General;
              Richard B. Smith, Assistant Attorney
              General, on brief), for appellee.


         Boris Przechowski (appellant) was convicted of misdemeanor

reckless driving, in violation of Code § 46.2-862.     Appellant

contends that the trial court erred in refusing his request for

a trial by jury and in refusing his discovery requests for radar

certificates.     For the following reasons, we affirm.

                                   I.

         Under familiar principles of appellate review, we examine

the evidence in the light most favorable to the Commonwealth,

the prevailing party below, granting to it all reasonable

inferences fairly deducible therefrom.      See Juares v.


     *
     Pursuant to Code § 17.1-413, recodifying Code § 17-116.010,
this opinion is not designated for publication.
Commonwealth, 26 Va. App. 154, 156, 493 S.E.2d 677, 678 (1997).

So viewed, the evidence established that on October 28, 1997,

Trooper W.L. Warren issued appellant a summons charging him with

reckless driving (speeding 97/65 m.p.h. zone) in a commercial

motor vehicle.    The summons required appellant, a Texas

resident, to appear in the general district court on January 23,

1998.

        On December 10, 1997, the general district court received a

pre-printed form letter from appellant stating the following:

"I wish to enter a plea of not guilty to the charge on the

attached citation, and I request a trial, by jury if possible."

(Emphasis added).    Appellant's response also included a "Request

for Production" form letter, which, pursuant to the Texas Rules

of Criminal Procedure governing discovery in traffic cases, made

fifteen discovery requests. 1

        When appellant failed to appear in the general district

court on January 23, 1998, he was tried in his absence,

convicted as charged and fined $100 plus court costs.    By

handwritten letter dated January 26, 1998, appellant noted his

appeal to the circuit court and asked the court "to reconsider

[his] request for production under the rule of discovery (code




    1
     In the proceedings before the trial court, appellant
referred to the applicable Texas law as the "Open Records Act,"
and the form letter contained a citation to "Acts 1965, 59th
Leg., vol. 2, p. 317, ch. 722."

                                 - 2 -
of criminal procedure) which was sent to the court prior to the

[general district] court date."

        On February 3, 1998, appellant's file was transmitted from

the general district court to the circuit court.      On March 10,

1998, the clerk of the circuit court sent appellant a notice

informing him that his reckless driving trial was scheduled for

March 25, 1998 and that appellant should immediately contact the

clerk's office if he wanted a jury trial. 2     In a letter received

by the clerk's office on March 17, 1998, appellant asked that

his written response serve as his "appearance" or that the

hearing be conducted by telephone.       The letter also provided the

following:

             I again request that my lawful request for
             production be filled, and I be given a short
             time to prepare for trial. I would also
             request that if a hearing is absolutely
             necessary that it be done by phone, or other
             means. If this motion is denied I request

    2
     The clerk of the circuit court sent appellant a "Notice of
Hearing on Appeal From A District Court," which provided the
following:

             -- you must be present and ready to try this
             case at the hearing

             -- Immediately contact the clerk's office of
             this court if want one or more of the
             following:

             •   a lawyer to represent you

             •   witnesses to be subpoenaed in court to
                 testify for you

             •   a jury trial.

                                 - 3 -
             that this hearing be re-scheduled and that I
             be given at least 30 days prior notice so
             that I can arrange my schedule.

Appellant made no request for a jury trial.     The circuit court

treated appellant's letter as a motion to continue the case,

which was denied on March 18, 1998.

        On March 25, 1998, the date of appellant's circuit court

trial, the clerk's office received another form letter from

appellant demanding discovery under the "Open Records Act" and

various Texas laws.    The circuit court tried appellant in his

absence, convicted him of reckless driving, fined him $200 plus

court costs and suspended his driver's license for 90 days.     The

clerk notified appellant of the disposition of his case by

letter dated March 27, 1998.

        In his letter dated April 5, 1998, appellant, still acting

pro se, stated that he wished to appeal the decision of the

circuit court.    He also asked the circuit court to reconsider

its finding of guilt and requested the court to compel

discovery.    The circuit court clerk responded with a letter

informing appellant that his notice of appeal was not in proper

form.    On April 24, 1998, appellant, by retained counsel, filed

a formal notice of appeal to this Court.

                          II.   TRIAL BY JURY

        Appellant contends that the trial court erred in refusing

his request for a jury trial.     Although he concedes that a jury

trial is not permitted in the general district court, he argues

                                 - 4 -
that perfecting an appeal to the circuit court preserved his

earlier request.    Appellant concludes that when a defendant

requests a jury trial in general district court and does not

appear in person at trial, the circuit court should "write a

letter noting the conviction and noting his appeal for him with

clear instructions to schedule the jury in the circuit court."

        Assuming, without deciding, that appellant preserved his

right to a jury trial by simply perfecting his appeal to the

circuit court, his failure to appear constituted a waiver of the

jury trial.    Under Code § 19.2-258, when the accused fails to

appear in the circuit court on misdemeanor charge, he may be

tried in his absence and his non-appearance waives the trial by

jury.    Specifically, that section provides:

                  In all cases of a misdemeanor upon a
             plea of guilty, tendered in person by the
             accused or his counsel, the court shall hear
             and determine the case without the
             intervention of a jury. If the accused
             plead not guilty, in person or by his
             counsel, the court, in its discretion, with
             the concurrence of the accused and the
             attorney for the Commonwealth, may hear and
             determine the case without the intervention
             of a jury. In each instance the court shall
             have and exercise all the powers and duties
             vested in juries by any statute relating to
             crimes and punishments.

                  When a person charged with a
             misdemeanor has been admitted to bail or
             released upon his own recognizance for his
             appearance before a court of record having
             jurisdiction of the case, for a hearing
             thereon and fails to appear in accordance
             with the condition of his bail or
             recognizance, he shall be deemed to have

                                 - 5 -
            waived trial by a jury and the case may be
            heard in his absence as upon a plea of not
            guilty.

Code § 19.2-258 (emphasis added).

     In the instant case, appellant's failure to appear for his

trial in the circuit court constituted a waiver of his right to

trial by jury.   Accordingly, the trial court did not err in

proceeding with a bench trial and convicting appellant in his

absence.

                      III.   DISCOVERY REQUESTS

     Appellant next contends the trial court erred in refusing

his discovery requests for radar certificates.    He admits that

discovery under Rule 3A:11 of the Virginia Supreme Court Rules

applies only to prosecution for a felony in a circuit court and

that he requested discovery under a Texas statute.   However, he

argues that as a commercial driver being licensed in Texas,

"fundamental fairness dictates that licensees traveling the

interstate highways of the Commonwealth be afforded uniform

proceedings."    This argument lacks merit.

     In cases involving choice-of-law questions, Virginia

adheres to the use of traditional rules applicable to conflicts

of law.    Under such rules, it is well settled that matters of

procedure are governed by the law of the forum.    See Frye v.

Commonwealth, 231 Va. 370, 376, 345 S.E.2d 267, 272 (1986); see

also Hooper v. Musolino, 234 Va. 558, 566-67, 364 S.E.2d 207,

211 (1988) ("Under settled choice-of-law principles, however, we

                                - 6 -
will apply our own law in matters that relate to procedure.");

Clark v. Clark, 11 Va. App. 286, 300, 398 S.E.2d 82, 89 (1990)

("If the issue is deemed procedural under the conflict of laws

rules, the court shall apply its rules and procedures.").

        Discovery is governed by Virginia law, which under Rule

3A:11 is limited and applies only to felony charges in the

circuit court.     See Rule 3A:11(b) ("This rule applies only to

prosecution for a felony . . . ."); see also Swisher v.

Commonwealth, 256 Va. 471, 481, 506 S.E.2d 763, 768 (1998)

("[T]here is no general constitutional right to discovery in a

criminal case.").    Because appellant was charged with a

misdemeanor offense, he was not entitled to pretrial discovery.

Accordingly, the trial court did not err in refusing his

discovery requests. 3

                                                     Affirmed.




    3
     Appellant concedes that the Commonwealth was under no
obligation to produce the radar certificates before trial and
complains only that the court should have advised him that
pretrial discovery was unavailable.

                                 - 7 -